Title: To James Madison from Matthew Lyon, 24 January 1809
From: Lyon, Matthew
To: Madison, James



Sir,
Washington Jany. 24. 1809

After writing my note to you of the 22d. I requested my friends Pope & Holland to wait on you to explain my views, with an intention that they should be able to inform me if there were any Reasons appertaining to State policy against my going to England at this time.  They haveing led me to consider there is none and informed me that there was a part of The Ship that was not taken up for the Government, I have requested a friend to engage me a passage.  If I should be successful any letters or Messages you are disposed to send by the Pacific will if you choose without any expence to the goverment be taken charge of by me, and to the utmost of my power faithfully & safely delivered at the place of their destination.  I am Sir with very great Respect your Obedient Servt.

M Lyon

